DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, U.S. Patent No. 2009/0098949, in view of Mizutani, U.S. Patent Application No. 2015/0375068, and Boyd et al., U.S .Patent Application No. 2015/0190685 and further in view of Matsunaga, U.S. Patent Application No. 2007/0129167.  As to Claim 1, Chen teaches a golf club head (10) comprising a head body (30) having a crown portion (13), and a sole portion (lower portion of head body), paragraph 0021 and see Figure 2.  The head body may have an In re Dailey, 149 USPQ 47 (CCPA 1966).   Chen, as modified, discloses the claimed invention except for providing that the thickness of the base end portion may be larger than the thickness of the thin portion.  Matsunaga teaches a similar golf club head having a connecting portion (14a, 22a) including a thin portion (14a) and a base end portion (22a), paragraphs 0035 and 0040.  The base end portion comprises a thick wall region, paragraph 0040 and see Figure 2, suggesting that the base end portion is relatively thick, in comparison to an adjacent thin portion (14a) of the connecting portion (14a, 22a), see Figure 2.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Chen, as modified, with a relatively thick base end portion adjacent to a relatively thin portion of a connecting portion, as taught by Matsunaga, to provide Chen, as modified, with a thick base end .

    PNG
    media_image1.png
    650
    624
    media_image1.png
    Greyscale


As to Claim 5, Matsunaga teaches that the base end portion (22a) may be formed on the crown side, paragraph 0040 and may extend across the crown from toe side to heel side, see Figure 1.  It follows that the range of 20 mm from the face center in a toe-heel direction is occupied by the base end portion.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Chen, as modified, with the base end portion disposed in the claimed range of 20 mm, as taught by Matsunaga, to provide Chen, as modified, with a known substitute configuration of the base end portion.       As to Claim 8, Chen teaches a transition portion of the connecting portion, located between the thick portion and the thin portion whose thickness becomes incrementally thinner proceeding toward the thin portion from the thick portion, see drawing above.  As to Claim 9, Chen discloses a connecting portion appearing in the drawing above having a length, in a face-back direction longer than a length of the thick portion in the face-back direction, see drawing above, suggesting a longer length of the connecting portion.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Chen, as modified, with a connecting portion having longer face-back direction length than that of the thick portion, as suggested.  As to Claim 10, Chen teaches that a length of a peripheral portion in the face-back direction may be greater than or equal to 18 mm, paragraph 0015.   As to Claim 11, Chen teaches that the thickness of the thick portion of the peripheral portion and the thickness of the thick portion of the periphery of the opening of the head body may each have a length in a face-back direction, see Figure 3.  The thick portion of each extends for a distance beyond an overlapping portion, which appears to be approximately the same, see Figure 3.  It follows that the length in a face-back direction of the thick portion of the peripheral portion may be approximately the same as a length in the face-back direction of the thick portion formed on the periphery of the opening of the club head body.  Chen, as In re Dailey, supra.   As to Claim 12, Chen, Mizutani, Boyd, and Matsunaga, together with the cited case law, are applied as in Claim1, with the same obviousness rationales being found applicable.  As to Claim 13, Chen, Mizutani, and Boyd, together with the cited case law, are applied as in Claim 1, with the same obviousness rationales being found applicable.   Chen, as modified, discloses the claimed invention except for providing that the thickness of the base end portion may be larger than the thickness of the thick portion.  Matsunaga teaches a similar golf club head having a connecting portion (14a, 22a) including a thin portion (14a) and a base end portion (22a), paragraphs 0035 and 0040.  The base end portion comprises a thick wall region, paragraph 0040 and see Figure 2, suggesting that the base end portion is relatively thick.  The thick wall region connects to a thin region, followed by a medium thick region beyond the thin region, Claims 2 and 3, suggesting that base end portion may have thickness larger than the thickness of a thick portion.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Chen, as modified, with a base end portion thicker than a thick portion (medium-thick-walled region), as taught by Matsunaga, to provide Chen, as modified, with a thickness of a base end portion larger than the thickness of the thick portion, as suggested.  As to Claim 7, Matsunaga is applied as in Claim 5, with the same obviousness rationale being found applicable.
Response to Arguments
Applicant’s arguments filed 12 January 2022 have been considered but they are not persuasive.
In response to applicant’s argument that motivation is lacking to modify Chen to include a base end portion with thickness both larger than a thin portion and smaller than the thick portion, the examiner maintains the position that Chen as modified discloses a base end portion having thickness smaller than that of the thick portion.  The relationship of thicknesses of the base end portion and thick portion is strongly suggested by the drawing figures.  Matsunaga teaches a junction between the club face and body portions with relative thickness of particular regions drawn to suggest greater thickness of a base end portion.  The examiner maintains the position that a person of ordinary skill in the art would have understood the value of varying the relative thickness of portions of a face member and club head body, in light of the combined teaching of the cited references.  The record does not include evidence that specific relationships of the thickness dimensions of the club head parts are critical to advantageous performance and the examiner maintains the position that a person of ordinary skill in the art, being aware of the cited prior art references would have been motivated to vary the relative dimensions to arrive at the claimed invention.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474.  The examiner can normally be reached on 8:30 am - 5:00 pm - M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        15 February 2022